Citation Nr: 1106839	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  10-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to June 1981, 
and from August 1981 to September 1991.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 2009 by 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2011, the Veteran testified at a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

At his hearing the Veteran addressed the issues of 
entitlement to service connection for a left shoulder 
disorder and for epididymitis.  These matters were 
originally denied by the RO in January 2009.  The Veteran 
filed a notice of disagreement from that decision, but did 
not perfect an appeal subsequent to a January 2010 
statement of the case.  As such, the Board does not have 
jurisdiction over these claims.  They are referred to 
the Agency of Original Jurisdiction (AOJ) for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim by correspondence dated in 
March 2008.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that acoustic trauma he 
experienced during active service caused him to develop hearing 
loss and tinnitus.  VA treatment records reflect the Veteran's 
complaints of tinnitus, and his treatment for diagnosed bilateral 
hearing loss.  Moreover, a review of the Veteran's service 
treatment records indicates that the Veteran's hearing may have 
worsened during active service.  Audiometric scores noted in an 
April 1987 report of medical examination are significantly higher 
than audiometric scores noted in a November 1981 report of 
medical examination.  Although the April 1987 scores did not 
indicate a hearing loss disability under VA guidelines, the 
report nevertheless noted "mild high frequency hearing loss."  
See 38 C.F.R. § 3.385 (2010).  The Board also notes service 
treatment records dated in 1998, which indicate that the Veteran 
needed a waiver for enlistment in the air national guard due to 
hearing loss.  As the Veteran has not been provided a VA 
compensation examination to determine whether he has a current 
hearing loss disability related to service, additional 
development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for hearing loss and 
tinnitus.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  Appropriate efforts must 
be made to obtain all available VA 
treatment records.

All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
hearing loss or tinnitus as a result of 
active service.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examiner should provide a comprehensive 
report summarizing any pertinent treatment 
records, and provide a complete rationale 
for any conclusions reached.

3.  Upon completion of the above-requested 
development, the RO/AMC should readjudicate 
the issues of entitlement to service 
connection for hearing loss and tinnitus.  
All applicable laws and regulations should 
be considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



